DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 23 December 2020.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 14, 16-22, 31, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khosroshahi et al (20170207005).
Khosroshahi teaches a protective braided sleeve (Paragraph 7; Figure 2B), comprising:
a seamless, circumferentially continuous, tubular wall extending lengthwise along a central longitudinal axis between opposite ends (Paragraph 8; Figure 2), said wall including a plurality of yarns braided with one another, at least one of said yarns being activatable to lock said plurality of yarns in fixed relation with one another to inhibit the expansion of said wall 
In regards to at least one activatable yarn being a solid, single filament yarn, Paragraph 45 states It should be recognized that any sleeve constructed in accordance with the invention can be constructed entirely of the improved multifilament yarns 24, or a combination of the improved multifilament yarns 24 and other types of yarn, including the aforementioned standard melt temperature multifilaments and heat-settable monofilaments 30.
In regards to Claim 2, Khosroshahi teaches the at least one activatable yarn includes a low melt yarn provided to melt and solidify and bond abutting ones of said yarns with one another (Paragraph 43).
In regards to Claim 3, Khosroshahi teaches the wall includes non-activatable yarn, with said at least one activatable yarn having a lower melt temperature than said non-activatable yarn (Paragraph 45 teaches using activatable yarn in combination with standard yarn, and the activatable yarn is taught as being low-melt).
In regards to Claim 4, Khosroshahi teaches the at least one activatable yarn and said non-activatable yarn are provided in an equal number of ends with one another (Paragraph 45 teaches using the activatable yarn in one of the S and Z directions, and utilizing the standard yarn in the other, which would be a 1:1 ratio).
In regards to Claim 5, Khosroshahi teaches the activatable yarns and said non-activatable yarns are braided in a respective 1:1 braid pattern, with said activatable yarns and said non-activatable yarns alternating with one another in opposite S and Z helical directions (In Paragraph 45 as detailed above).

In regards to Claim 16, Khosroshahi teaches the activatable yarn is activated to lock said plurality of yarns in fixed relation with one another to inhibit the expansion of said wall (via melting).
In regards to Claim 17, Khosroshahi teaches the wall includes non-activatable yarn, with said at least one activatable yarn being melted and solidified to lock said plurality of yarns in fixed relation with one another to inhibit the expansion of said wall (Paragraph 43; acts as a glue to bond all the filaments).
Khosroshahi also teaches a method of constructing a protective braided sleeve, comprising:
braiding a plurality of yarns with one another to form a seamless tubular wall extending lengthwise along a central longitudinal axis (Figure 2B); and
providing at least one of the plurality of yarns being an activatable yarn, which, upon being activated, locks the yarns of the wall relative to one another (Paragraphs 44, 45).
In regards to at least one of the plurality of yarns being a solid, single filament activatable yarn, Paragraph 45 states It should be recognized that any sleeve constructed in accordance with the invention can be constructed entirely of the improved multifilament yarns 24, or a combination of the improved multifilament yarns 24 and other types of yarn, including the aforementioned standard melt temperature multifilaments and heat-settable monofilaments 30.
In regards to Claim 19, Khosroshahi teaches providing the at least one activatable yarn as a low melt yarn to selectively melt and solidify and bond abutting ones of the yarns with one acts as a glue to bond all the filaments).
In regards to Claim 20, Khosroshahi teaches braiding the wall including non-activatable yarn, with the at least one activatable yarn having a lower melt temperature than the non-activatable yarn (Paragraph 45 teaches using activatable yarn in combination with standard yarn, and the activatable yarn is taught as being low-melt).
In regards to Claim 21, Khosroshahi teaches braiding the at least one activatable yarn and the non-activatable yarn in an equal number of ends with one another (Paragraph 45 teaches using the activatable yarn in one of the S and Z directions, and utilizing the standard yarn in the other, which would be a 1:1 ratio).
In regards to Claim 22, Khosroshahi teaches braiding the activatable yarns and the non-activatable yarns in a respective 1:1 braid pattern, with the activatable yarns and the non-activatable yarns alternating with one another in opposite S and Z helical directions (In Paragraph 45 as detailed above).
In regards to Claim 31, Khosroshahi teaches providing at least one of the yarns being non-activatable (As detailed above, this yarn is the standard yarn).
In regards to Claim 33, Khosroshahi teaches activating the at least one activatable yarn and fixing the plurality of yarns against shifting movement relative to one another (Paragraph 43; acts as a glue to bond all the filaments).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khosroshahi et al in view of Yamaguchi et al (20160144805).
While Khosroshahi essentially teaches the invention as detailed, it fails to specifically teach that the at least one activatable yarn includes a bicomponent yarn having an inner core and an activatable outer sheath having a melt temperature less than a melt temperature of the inner core.  Yamaguchi, however, teaches that such bicomponent yarns are well known in the sleeve art (Paragraph 30; bicomponent fiber, which would take the place of the fiber of low melt fiber of Khosroshahi).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized such bicomponent yarns, so as to provide core which would provide strength while still enabling the sheath to melt as needed.  The ordinarily skilled artisan would understand the benefits of locking the yarns in place while providing a degree of strength, and known to use yarns as taught.
In regards to Claim 11, Yamaguchi teaches the inner core is heat-settable (Paragraph 30; wherein the core is a heat-settable polyester).
In regards to Claim 12, the outer sheath and said inner core would obviously be activatable to melt and heat-set, respectively, at the same temperature.  Choosing materials that activate at different temperatures would cause issues with the product.  If the low melt fibers melted before the core heat set, then the temperature to heat set the core would cause the sheath 
In regards to Claim 27, Yamaguchi teaches the at least one activatable yarn as a bicomponent yarn having an inner core and an activatable outer sheath having a melt temperature less than a melt temperature of the inner core (Paragraph 30; low melt).
In regards to Claim 28, Yamaguchi teaches providing the inner core being heat-settable (Paragraph 30).
In regards to Claim 29, the outer sheath and said inner core would obviously be activatable to melt and heat-set, respectively, at the same temperature.  Choosing materials that activate at different temperatures would cause issues with the product.  If the low melt fibers melted before the core heat set, then the temperature to heat set the core would cause the sheath to flow out of place, making the yarn inoperable.  The ordinarily skilled artisan would understand that the two should be activated at the same temperature, and would choose materials which would achieve this.  
Claims 15 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khosroshahi et al in view of Plummer, Jr. (4777859).
While Khosroshahi essentially teaches the invention as detailed, it fails to specifically teach at least one activatable yarn is heat-shrinkable to shrink 10% or more of its non-activated length upon being activated.  Plummer, however, teaches that such activatable yarns are well known in the art (Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of he claimed invention to have included the activatable yarn of Plummer in the braided protective sleeve of Khosroshahi, so as to better lock the yarns in place after heat .
Response to Arguments
Applicant's arguments filed 23 December 2020 have been fully considered but they are not persuasive.
Applicant has amended Claims 1 and 18 to require that at least one activatable yarn is a solid, single filament.  Applicant argues that Khosroshahi does not teach this because it expressly directs one to use an improved multifilament yarn.  Examiner respectfully disagrees.  As detailed in the rejection above, Paragraph 45 states:
 It should be recognized that any sleeve constructed in accordance with the invention can be constructed entirely of the improved multifilament yarns 24, or a combination of the improved multifilament yarns 24 and other types of yarn, including the aforementioned standard melt temperature multifilaments and heat-settable monofilaments 30.
In regards to Claims 15 and 32, Applicant has amended to include specific shrinkage percentages.  In response, Examiner has addressed the new limitations above in view of Plummer, Jr. (4777859).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732